PER CURIAM.
On July 2, 1973, the plaintiffs, State Trial Attorneys, representing approximately 80 State of California employees, and Anthony M. Skrocki, employed in the position of deputy Attorney General of the State of California, filed a complaint in the United States District Court for the Central District of California for Declaratory Relief and Petition for Peremptory Writ of Mandate on behalf of approximately 180,000 employees similarly situated, against defendants Houston I. Flournoy, controller of the State of California; various wage-and-salary-fixing authorities of the State of California; the Cost of Living Council (CLC); and the Pay Board. The plaintiffs were seeking a judicial decree mandating the State of California to pay the portion of wage and salary increases which they did not receive in the first half of the 1972-1973 fiscal year by reason of California’s compliance with a Pay Board order then in effect. The State of California aligned itself with the plaintiffs and expressly disavowed any reliance upon the Pay Board order as a defense to this suit. Indeed, California joined its employee plaintiffs in challenging the validity of Pay Board— CLC action limiting the employees’ pay increases.
Since the expiration of the Economic Stabilization Act of 1970, Pub.L.91 — 379, 84 Stat. 799, ' as amended (ESA) 12 U.S.C. § 1904 note, on April 30, 1974,
*1407this court held that neither § 218 of the ESA (the saving clause defining this court’s jurisdiction after the Act’s expiration) nor the general saving statute, 1 U.S.C. § 109, permits this court to exercise jurisdiction over an action such as this. United States v. California, 504 F.2d 750 (Em.App., 1974), cert. denied, 421 U.S. 1015, 95 S.Ct. 2428, 44 L.Ed.2d 684 (1975). The statement of this court in Carpenters 46 County Conference Board et al. v. The Construction Industry Stabilization Committee, 522 F.2d 637 (Em.App., 1975), that “following the California, supra, decision this case presents no justiciable controversy on which the relief sought could be granted, and the case must be dismissed as moot. Securities & Exch. Com’n v. Medical Com. for Human Rights, 404 U.S. 403, 407, 92 S.Ct. 577, 30 L.Ed.2d 560 (1972)” is controlling here.
Accordingly, it is ordered that this action is remanded to the district court for dismissal.
So ordered. Rules 23, 25, and 28 of this court.